SPRAGUE, District Judge.
In the execution of admiralty process in rem, the officer should take actual and manifest possession, and hold it in such manner, that inquirers and observers may learn, or see, that he ha» such possession.
It is not necessary to decide, in this case, whether after such an arrest and possession, the officer must have some person on board, ■or near the vessel, during the whole time for which he charges fees. It is sufficient to say, that no proper arrest and possession have -been shown. The officer may so act, as to become responsible to both parties, for the safe-keeping of the vessel, and yet not entitle himself to fees. Where personal notice Is not ordered, it is on the supposition that the arrest and custody will be sufficient notice. The custody fees must be disallowed.